870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett HUNT, Jr., Plaintiff-Appellant,v.B.M. BRUNSWICK, R.D. Devault, Sgt., C. Rutter, Defendants-Appellees.
No. 88-3752.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.

Before MERRITT and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Everett Hunt appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hunt challenged the constitutionality of a regulation claiming that it violates his constitutional rights to access to the courts and his to be free from censorship as it permits the opening of his outgoing mail for insufficient reasons.  The district court granted defendants' summary judgment.  On appeal, Hunt continues to argue the same issues that he raised in the district court.


3
Upon consideration, we conclude that the action was properly dismissed.  The regulation at issue in this case is constitutional as it furthers the defendants' interest in prison security and strikes a proper balance between Hunt's constitutional rights and legitimate security interest.   See Meadows v. Hopkins, 713 F.2d 206, 208-09 (6th Cir.1983).


4
Furthermore, Hunt failed to establish that the defendants' enforcement of the regulation violated his constitutional right to access to the courts.  To establish a claim of denial of access to the court the inmate must demonstrate that the defendants' conduct caused actual injury and prejudice from a specific denial of access to the courts.   See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).  Hunt did not make the required demonstration.


5
Accordingly, we hereby affirm the judgment of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.